Citation Nr: 0827941	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  99-08 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, diagnosed as degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from April 1955 to April 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in July 2006.  A 
transcript is of record.  This case was previously before the 
Board in December 2006, when it was remanded for additional 
development and readjudication.  


FINDING OF FACT

The veteran's current back disability was not present in 
service or within one year of his discharge from service, and 
is not attributable to any injury during service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letter sent to the veteran in November 2004 which fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent him a letter in March 
2006 informing him of the information required by Dingess, 
supra.  Moreover, the veteran has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran's 
service and post-service treatment reports are of record, and 
the RO obtained VA medical opinions in 2005 and 2007.  The 
veteran presented oral testimony at a Board hearing in July 
2006.  A copy of the hearing transcript is attached to the 
claims file.  Thus, it appears that all obtainable evidence 
identified by the veteran relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily 

imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The benefit of the doubt rule is inapplicable when 
the evidence preponderates against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


II.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


III.  Factual Background and Analysis

Service treatment records (STRs) fail to reveal any 
significant back disability.  The veteran did not indicate a 
specific injury during service, and none is documented.  
These records do, however, include an undated entry which 
shows he was involved in a car accident and sustained a 
laceration injury to the ring finger of the right hand.  He 
voiced no injury or complaint of back pain at that time, and 
required no treatment.  These records also show he was 
hospitalized for four days in early September 1957 
complaining of an inability to move his legs, headaches, neck 
soreness, and difficulty breathing.  These symptoms were 
attributed to an acute viral infection.  Given the 
opportunity to identify any history or symptoms associated 
with an in-service injury, the veteran reported no pertinent 
complaints during his separation examination in 1958, and no 
disorder of the back was clinically recorded.  As a result, 
the STRs do not affirmatively establish that a chronic back 
disorder had its onset during military service.

Rather, the medical evidence tends to establish that the 
veteran developed a back disability many years after his 
separation from active service.  The post-service evidentiary 
record in this case is extensive, consisting of four volumes 
of documents, and reflects a diagnosis of spondylolysis in 
1971, more than 10 years after service discharge.  The 
veteran underwent L4-5 laminectomy and discectomy in 1990.  
Both dates leave a significant gap between service separation 
and the initial confirmation of any disability, with no 
clinical support for acute or inferred manifestations or 
continued symptoms.  Evidence of a prolonged period without 
medical complaint can be considered as a factor, along with 
other factors concerning the veteran's health and medical 
treatment during and after military service.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

During an RO hearing in February 1994, the veteran testified 
that he had injured his back while on active duty when he 
fell from a truck.  He stated that he was in considerable 
pain but did not seek treatment.  The next day, he said, he 
had been unable to move his legs and was hospitalized for 
three to four weeks in traction.  The veteran provided 
similar testimony during an RO hearing in July 1999.  He also 
submitted a statement from his mother that he had recuperated 
at home for two weeks following a back injury in 1957.  

Of some significance are statements provided in September 
2004 and January 2005, by the veteran's treating VA 
physician, linking the current back disorder to an injury in 
service, based upon a review of the in-service treatment 
records.  In September 2005, another VA examiner concluded 
that the veteran's disc disease was as likely as not the 
cause of his low back pain that originated in 1957.  This 
opinion was based on the veteran's reported history of a back 
injury during service.  

Although both opinions tend to support the veteran's 
contention that his back disability is related to service, 
they have limited probative value, because neither addressed 
the lack of documented injury or complaints during service, 
and neither accounted for the lengthy gap in the medical 
record from 1958 to 1971.  Therefore, these medical opinions, 
in context, are merely the recordation of the history as 
related by the veteran, and do not represent a probative 
medical conclusion or opinion by the author.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995); see also Prejean v. West, 13 
Vet. App. 444, 448-9 (factors for assessing probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion).

We do recognize that such opinions cannot be rejected solely 
because they are based upon history supplied by the claimant, 
but the critical question is whether they are credible in 
light of all the evidence.  The Board may reject a medical 
opinion that is based on facts provided by the veteran which 
have been found to be inaccurate or because other facts 
present in the record contradict the facts provided by the 
veteran which formed the basis for the opinion.  See Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject 
such statements of the veteran if rebutted by the overall 
weight of the evidence).  Here, in light of the opining 
physicians' reliance upon history of in-service events in the 
1950's, without evidence or analysis of events in the years 
after service, they do not provide any more than a 
speculative nexus between service and the veteran's post-
service back problems. 

A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty for an assessment.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Such 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
See also 38 C.F.R. § 3.102 (reasonable doubt does not include 
resort to speculation or remote possibility).  In this case, 
the other objective facts present in the record contradict 
the facts provided by the veteran that formed the basis for 
the opinions.  These VA medical opinions, while not 
discounted entirely, are entitled to minimal, if any, 
probative weight.  

In November 2005, an addendum VA opinion was obtained in 
order to address the inadequate rationale in the September 
2005 opinion.  The physician reviewed the claims folder, 
noting that there was nothing in STRs which pertained to a 
low back injury, and that the discharge physical examination 
did not reflect any low back problem at the time.  Based upon 
the additional information, the physician found that it was 
less likely than not that the veteran's current back 
disability was related to his military service.

The veteran underwent further VA examination in February 
2007, pursuant to a December 2006 Board remand to obtain an 
opinion as to whether or not any current back disability 
could be related to the veteran's military service.  The 
physician noted there was no reference to a back injury while 
on active duty found in the STRs.  He referred to the 
previous VA opinions regarding the veteran's history of a 
back injury during service, noting that there was no 
documentation of any form of injury in the STRs despite the 
coherent story told by the veteran.  The opinion was clearly 
based upon a review of the claims folder, and the reviewer 
included detailed reasons and bases for the opinion offered, 
and compared the differing medical opinions, before 
concurring with those examinations which determined that the 
veteran's back disability is not related to service.  

In May 2007, the veteran underwent another VA examination.  
The physician reviewed the claims file in its entirety, 
including the previous medical opinions.  The physician was 
unable to find any documentation to credibly link the 
veteran's current disc disease to service.  He noted that it 
was very unlikely that the veteran sustained an injury in 
1956 which led to his current severe degenerative disc 
disease.  The examiner further noted that he did not have 
surgery on his lumbar spine until 1990, and there was a huge 
gap between his military career and an increase in severity 
of his pain to the point that he required intervention.  The 
examiner concluded that it is less likely than not that the 
veteran's present condition is related to his injury in the 
service.  In rendering the opinion, the VA physician referred 
to specific medical history to support his conclusion.  

In this case, greater probative weight is placed on (1) the 
veteran's STRs, which are entirely negative for complaints, 
findings or treatment for a back injury; (2) the post-service 
medical reports which are silent for any complaints or 
treatment for many years after the veteran's separation from 
service; and (3) the 2007 VA medical opinions which were 
based on a review of the veteran's entire claims file.  Owens 
v. Brown, 7 Vet. App. 429 (1995) (opinions offered by 
examiner based on a review of all the evidence on file is 
considered to be an important factor in reaching an informed 
opinion).  

The only other evidence submitted in support of the claim 
consists of lay statements and the veteran's testimony given 
at his May 2003 and July 2006 Board hearings.  At the 
hearing, the veteran essentially reiterated previously 
submitted information consistent with history and complaints 
made during the course of this appeal.  In this case, even 
assuming the veteran sustained some type of in-service back 
injury, the Board finds it much more reasonable to conclude 
that it was acute and transitory than that it resulted in a 
chronic disability, given that the STRs note no description 
of the type of injury that the veteran now describes, and 
subsequent post-service medical records are negative for 
complaints, findings, or treatment of low back pain, until 
more than 10 years after service.  See Curry v. Brown, 7 Vet. 
App. 59 (1994) (veteran's version of events from the past may 
be of limited credibility and probative value in the absence 
of medical records showing treatment for the claimed 
disorder).  Thus, with all due respect for the sincerity of 
his statements, this contrary evidence significantly reduces 
the probative weight to be assigned to the veteran's 
testimony.  


ORDER

Service connection for residuals of a back injury is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


